
	

113 SRES 512 IS: Expressing the sense of the Senate regarding the Environmental Protection Agency and the proposed rules and guidelines relating to carbon dioxide emissions from power plants. 
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 512
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2014
			Mr. Vitter (for himself, Mr. Cornyn, Mr. Thune, Mr. Wicker, Mr. Inhofe, Mr. Blunt, Mr. Crapo, Mrs. Fischer, Mr. Sessions, Mr. Boozman, Mr. Coats, Mr. Enzi, Mr. Roberts, Mr. Chambliss, Mr. Risch, Mr. McConnell, Mr. Cochran, Mr. Moran, Mr. Johanns, Mr. Barrasso, Ms. Murkowski, Mr. Rubio, Mr. Hoeven, Mr. Coburn, Mr. Shelby, Mr. Hatch, Mr. Toomey, Mr. Isakson, Mr. Lee, Mr. Cruz, Mr. Alexander, and Mr. Kirk) submitted the following resolution; which was referred to the Committee on Environment and Public Works
		
		RESOLUTION
		Expressing the sense of the Senate regarding the Environmental Protection Agency and the proposed
			 rules and guidelines relating to carbon dioxide emissions from power
			 plants. 
	
	
		Whereas the Environmental Protection Agency  (referred to in this preamble as the EPA) proposed rules entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Generating Units (79 Fed. Reg. 34830 (June 18, 2014)), and Carbon Pollution Standards for Modified and Reconstructed Stationary Sources: Electric Generating
			 Units (79 Fed. Reg. 34960 (June 18, 2014)), in furtherance of the President’s Climate Action Plan of
			 June 2013;Whereas the proposed rules would result in a Federal takeover of the  electricity system of the
			 United States leading to significant increases in electricity rates and
			 additional energy costs for consumers and elimination of access to
			 abundant, affordable power, putting the  manufacturing of the United
			 States at a competitive disadvantage, threatening the diversity and
			 reliability of the electricity supply, and  undermining energy security;Whereas increased energy costs will, as always, fall most heavily on the elderly, the poor, and
			 individuals on fixed incomes;Whereas increased energy costs also result in job losses and damage families, businesses, and local
			 institutions such as hospitals and schools;Whereas in the haste of the Administration to drive coal and eventually natural gas from the energy
			 generation portfolio, the Administration has gone beyond the plain reading
			 of the Clean Air Act (42 U.S.C. 7401 et seq.), disregarding whether the
			 EPA has the legal authority to propose and finalize rules and guidelines
			 that include elements
			 from the cap-and-trade program rejected by the United States  Senate in
			 June 2008;Whereas including emissions sources beyond the power plant fence as opposed to only emissions
			 sources inside the power plant fence creates a cap-and-trade program;Whereas the President noted in the wake of the initial failure of the proposed cap-and-trade
			 program, There are many ways to skin a cat, demonstrating that the
			 Administration seems determined to accomplish administratively what fails
			 to be achieved through the legislative process;Whereas at a time when manufacturers are shifting production from overseas to the United States and
			 investing billions of dollars in the process, an Administration with a
			 poor management record decided to embark on a plan that will result in
			 energy rationing, pitting power plants against refineries, chemical
			 plants, and paper mills for the ability to operate under the emissions
			 requirements of the EPA;Whereas after adopting similar carbon constraints, European countries  experienced skyrocketing
			 energy costs, economic decline, and a lower standard of living;Whereas, on July 17, 2014, Australia repealed a carbon tax because Australia found that the carbon
			 tax eliminated jobs, increased the cost of living for	families, and did
			 not benefit the environment;Whereas the proposed rules mandate renewable energy use and initiate demand destruction to shrink
			 energy production and usage, which will result in   reduced economic
			 opportunity at the State level, forcing States to pick winners and losers
			 and choose between economic growth and energy affordability;Whereas history demonstrates that at the end of the rulemaking process, the EPA will use its
			 authority to constrain State preferences on program design, potentially
			 even dictating policies that restrict when families of the United States
			 can do laundry or run the air-conditioning;Whereas impositions by the EPA	almost guarantee that costs will be maximized and passed along to
			 ratepayers, the size and scope of the Federal Government will expand, and
			 the role of the States in the system of cooperative federalism will
			 continue to diminish;Whereas the EPA failed to provide a complete assessment of the economic costs imposed by the
			 proposed rules or the benefits that may result;Whereas benefits from the proposed rules (as measured by reductions in global average temperature,
			 reductions in the rate of sea level rise, increases in sea ice, or any
			 other measurement related to climate change) will be essentially zero;Whereas, in 2009, former EPA Administrator, Lisa Jackson testified that U.S. action alone would
			 not impact world CO2 levels.;Whereas on June 18, 2014, former EPA Administrator William Reilly testified that Absent action by
			 China, Brazil, India and other fast-growing economies, what we do alone
			 will not suffice.;Whereas China remains the largest emitter of  carbon dioxide in the world with increasing emissions
			 rates;Whereas China continues to pursue aggressive economic growth, and estimates indicate that China
			 will pass the United States as the largest economy in the world by 2016;
			 andWhereas while the Junior Senator from Massachusetts, now Secretary of State John Kerry, said [W]e
			 need to have an agreement that does not leave enormous components of the
			 world’s contributors and future contributors of this problem out of the
			 solution: Now, therefore, be it
		
	
		That it is the sense of the Senate that—
			(1)the proposed rule of the Environmental Protection Agency entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Generating Units (79 Fed. Reg. 34830 (June 18, 2014)), should be withdrawn; and(2)the proposed rule of the Environmental Protection Agency entitled Carbon Pollution Standards for Modified and Reconstructed Stationary Sources: Electric Generating
			 Units (79 Fed. Reg. 34960 (June 18, 2014)), should be withdrawn.
			
